DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20170196060).
Regarding claim 1, Watanabe discloses that a LED white light device, comprising a blue light chip and phosphors, wherein the blue light chip has a band of (455-470) nm (Fig. 7, para. 0048 & 0062, blue LEDs a peak around 450nm); 

the yellow phosphor and the red phosphor are mixed according to a proportion of 1:(0.03-0.2) (Fig. 6 (2)) and cover the blue light chip, such that blue light emitted by the packaged LED white light device has a peak wavelength range of (450-465) nm (Fig. 7), and a ratio of energy of a spectrum of the packaged LED white light device to energy of a blue light spectrum having a wavelength range of (400-450) nm (Fig. 7 & para. 0062).
Watanabe fails to specify that a ratio of energy of a spectrum of the packaged LED white light device to energy of a blue light spectrum having a wavelength range of (400-450) nm is 1:(0.05-0.2).
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain range of energy of a spectrum of the packaged LED white light device to energy of a blue light spectrum having a wavelength range of (400-450) nm, because it would have been to obtain a certain range of energy of a spectrum of the packaged LED white light device to energy of a blue light spectrum having a wavelength range of (400-450) nm to achieve output ratio by enhancing ratio of the energy.
Reclaim 2, Watanabe fails to teach white light of the LED white light device has a chromaticity coordinate range of CIE x: 0.22-0.32 and CIE y: 0.20-0.32 (Fig. 6 (2)).

Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain CIE x or y, because it would have been to obtain a certain CIE x or y to achieve variable white color LED devices.
Reclaim 3, Watanabe fails to specify the LED white light device has an NTSC color gamut value that is greater than or equal to 70%.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain NTSC color gamut value, because it would have been to obtain a certain NTSC color gamut value to achieve true white color LED device.	
Reclaim 8, Watanabe discloses that a preparation method of the LED white light device as claimed in claim 1, comprising:
(1) mixing a yellow phosphor and a red phosphor in a proportion, adding the mixture into a packaging glue, stirring uniformly, and then deforming by vacuuming to obtain a fluorescent glue mixture; and
(2) providing the fluorescent glue mixture on an LED support with a blue light chip, and curing to obtain an LED white light device (Fig. 2).
Reclaim 9, Watanabe discloses that an n LED backlight module, comprising the LED white light device as claimed in 1 (Fig. 2).

However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain CIE x or y, because it would have been to obtain a certain CIE x or y to achieve variable white color LED devices.
Reclaim 11, Watanabe fails to specify that the LED white light device has an NTSC color gamut value that is greater than or equal to 70%.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain NTSC color gamut value, because it would have been to obtain a certain NTSC color gamut value to achieve true white color LED device.	
Claims 4-7 & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20170196060) in view of Ikushima (US 20180214903).
Reclaims 4-5 & 12-13, Watanabe fails to specify that the yellow phosphor is a lanthanum silicon nitrogen compound, wherein the yellow phosphor comprises La3Si6N11:Ce3+ having a peak wavelength of (530-550) nm and (600-620) nm.
However, Ikushima suggests that one of yellow phosphor is a lanthanum silicon nitrogen compound, wherein the yellow phosphor comprises La3Si6N11:Ce3+ having a peak wavelength of (530-550) nm and (600-620) nm (para. 0072).

Reclaims 6-7 & 14-15, Watanabe & Ikushima disclose that the red phosphor is a nitride red phosphor or a Mn4+ doped fluoride red phosphor, wherein the red phosphor comprises (SrCa)AlSiN3:Eu having a peak wavelength of (610-660).nm (para. 0072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SU C KIM/             Primary Examiner, Art Unit 2899